                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            EASTERN DIVISION
                          Civil Action No. 4:19cv157

 DIJON SHARPE,                               )
                                             )
                     Plaintiff,              )
                                             )
               v.                            )
                                             )
 WINTERVILLE POLICE                          )      REPLY IN SUPPORT OF
 DEPARTMENT, Officer WILLIAM                 )      DEFENDANTS’ PARTIAL
 BLAKE ELLIS, in his official capacity       )       MOTION TO DISMISS
 only, and Officer MYERS PARKER              )
 HELMS IV, both individually and in his      )
 official capacity,                          )
                                             )
                     Defendants.             )
                                             )

        NOW COME Defendants “Winterville Police Department” and Myers Parker

Helms IV (“Officer Helms”), in his individual capacity, by their undersigned attorneys

and pursuant to Local Civil Rule 7.

   I.      Plaintiff’s claims against Defendant               “Winterville     Police
           Department” should be dismissed.

        Defendants have moved to dismiss Defendant “Winterville Police Department”

pursuant to Rules 12(b)(2) and 12(b)(6). See Doc. 15 at 1 (“Plaintiff’s claims fails to

state a claim upon which relief can be granted as to these defendants [referring to

“all claims against the Winterville Police Department and all claims against Officer

Myers Parker Helms, IV”]”).        While Plaintiff acknowledges that Defendants

“accurately recite[] case law” regarding his ability to sue “Winterville Police

Department,” Plaintiff argues that Defendants waived their objections based upon




           Case 4:19-cv-00157-D Document 20 Filed 03/09/20 Page 1 of 8
personal jurisdiction by filing the Answer just before the Partial Motion to Dismiss.

See Doc. 14 [Answer], Doc. 15 [Partial Motion to Dismiss], and Doc. 16 [Memorandum

in Support of Motion to Dismiss] (all filed Feb. 4, 2020). Plaintiff characterizes

“Winterville Police Department” on brief as an “unincorporated association” who was

named a Defendant “as a prophylactic measure… in the event the official capacity

claims were somehow procedurally defective.” See Doc. 19 at 2.1 Regardless of

Plaintiff’s characterization, “Winterville Police Department” is subject to dismissal,

whether pursuant to Rule 12(b)(2) or Rule 12(b)(6).

      As cited by Plaintiff, Rule 17(b) of the Federal Rules of Civil Procedure provides

that the law of the state where the court is located determines whether a defendant

has the capacity to be sued. See Fed. R. Civ. P. 17(b); Doc. 19 at 2 n.2. Under North

Carolina law, only a “person in being” may be sued, absent specific statutory

authority otherwise, and as there is no governing statute in North Carolina

authorizing suit against a “police department,” “[a] municipal police department is a

component of the municipality, and, therefore, lacks the capacity to be sued.” See

Wilcoxson v. City of Raleigh, No. 5:13-CV-732-FL, 2014 WL 3895940, at **2-3, report

and recommendation adopted, 2014 WL 3895806 (E.D.N.C. Aug. 8, 2014) (citing

Wright v. Town of Zebulon, 202 N.C. App. 540, 543, 688 S.E.2d 786, 789 (2010) and

Davis v. Matroo, No. 5:13–CV–00233–BO, 2013 WL 5309662, at *2 (E.D.N.C. Sept.



1
 As also discussed by Plaintiff, his official-capacity claims against Officers Ellis
and Helms are tantamount to bringing suit against the municipality itself –
the Town of Winterville.1 See Moore v. City of Creedmoor, 345 N.C. 356, 367,
481 S.E.2d. 14, 21 (1997) (quoting Kentucky v. Graham, 473 U.S. 159, 165
(1985)). Defendants have not moved to dismiss these claims.


          Case 4:19-cv-00157-D Document 20 Filed 03/09/20 Page 2 of 8
19, 2013)) (dismissing Raleigh Police Department as an entity not capable of being

sued pursuant to Rule 12(b)(6)). Thus, North Carolina law deems that “Winterville

Police Department” is not an entity capable of being sued, Whether pursuant to Rule

12(b)(2) or Rule 12(b)(6), Plaintiff cannot bring claims against “Winterville Police

Department”; and, as such, Defendant “Winterville Police Department” should be

dismissed from this action.

   II.      Plaintiff cannot establish a First Amendment retaliation claim.

         Plaintiff’s counsel appears to concede that they are not intending to bring a

claim under the Fourth Amendment for any use of force by Officer Helms, and instead

intend to assert a claim under the First Amendment. (DE 19 p. 6-7). As such, any

claims based on force used by Officer Helms should be dismissed. Further, while

Plaintiff characterizes his claim as arising under the First Amendment, the facts

alleged by Plaintiff do not support a First Amendment claim, and Officer Helms

would be entitled to qualified immunity for that claim as well.

         A. Plaintiff has not pled sufficient facts to establish a First
            Amendment retaliation claim.

         Plaintiff must establish three elements in order to prove a First Amendment §

1983 retaliation claim. First, the plaintiff must demonstrate that his or her speech

was protected. Suarez Corp. Indus. v. McGraw, 202 F.3d 676, 685–86 (4th Cir. 2000)

(citing Huang v. Board of Governors, 902 F.2d 1134, 1140 (4th Cir.1990). Second, the

plaintiff must demonstrate that the defendant's alleged retaliatory action adversely

affected the plaintiff's constitutionally protected speech. Id. (citing ACLU v. Wicomico

County, Md., 999 F.2d 780, 785 (4th Cir.1993) (stating that “a showing of adversity is




            Case 4:19-cv-00157-D Document 20 Filed 03/09/20 Page 3 of 8
essential to any retaliation claim”). Third, the plaintiff must demonstrate that a

causal relationship exists between its speech and the defendant's retaliatory action.

Id. (citing Huang, 902 F.2d at 1140).

      Plaintiff cannot establish that his speech was protected, as there is no

controlling authority finding a First Amendment protected right to live stream a

traffic stop. Plaintiff’s argument as to their First Amendment claim cites several

cases broadly recognizing that content-based restrictions are generally prohibited.

However, none of these cases involve the right to live-stream a law enforcement

encounter. A restriction against live-streaming a law enforcement would not

constitute a content-based restriction, subject to strict scrutiny, but rather a time,

place, and manner restriction, subject to rational basis scrutiny. It is well established

that “even in a public forum the government may impose reasonable restrictions on

the time, place, or manner of protected speech, provided the restrictions are justified

without reference to the content of the regulated speech, that they are narrowly

tailored to serve a significant governmental interest, and that they leave open ample

alternative channels for communication of the information.” Ward v. Rock Against

Racism, 491 U.S. 781, 790-91 (1989) (upholding municipal noise regulation as

“content-neutral” time, place or manner regulation under First Amendment). As set

forth in Defendant’s prior brief, a reasonable officer in Officer Helms’ position could

conclude that the concern for officer safety outweighs the de minimis restriction of

not being permitted to live-broadcast the location and activities of the police officers

during a traffic stop. Further, a reasonable officer could have believed that a brief




          Case 4:19-cv-00157-D Document 20 Filed 03/09/20 Page 4 of 8
seizure of Plaintiff’s cell phone when he refused to cease broadcasting the traffic stop

in real time was a reasonable measure to protect officer safety, akin to ordering

occupants out of a vehicle for the duration of the traffic stop or to ordering an

individual to end a phone call. As such, the decision to not allow live-streaming of a

traffic stop for officer safety reasons is a time, place, manner restriction that survives

rational basis review.

      Further, Plaintiff cannot establish any retaliatory action which adversely

affected the plaintiff's constitutionally protected speech, a showing which is “essential

to any retaliation claim.” ACLU v. Wicomico County, Md., 999 F.2d at 785. The video

recording makes clear that Officer Helms abandoned his efforts to prevent Plaintiff

from live-streaming, and Plaintiff was allowed to continue live-streaming for the

duration of the encounter. Although Officer Helms (legitimately, as set forth in

Defendants’ prior brief) briefly attempted to prevent Plaintiff from live-streaming,

Plaintiff was not actually prevented from live-streaming at any point. As such,

Plaintiff cannot establish that his alleged constitutionally protected speech was

adversely affected.

      As Plaintiff cannot establish that he had a First Amendment right to live-

stream the encounter, and cannot show that he was actually prevented from live-

streaming, he cannot establish a claim of First Amendment retaliation.

      B. Officer Helms is entitled to qualified immunity for any First
         Amendment retaliation claim.

      As Plaintiff concedes in his brief, the only time the Fourth Circuit has weighed

in on the issue of the right to record police, it held that the right to record was not




          Case 4:19-cv-00157-D Document 20 Filed 03/09/20 Page 5 of 8
clearly established. (DE 19, p. 5) (citing Szymecki v. Houck, 353 Fed. Appx. 852 (4th

Cir. 2009) (per curiam) (unpublished)). For this reason alone, Officer Helms is

entitled to qualified immunity as to any claim that he violated Plaintiff’s

constitutional right to live-stream. See e.g. Wilson v. Layne, 141 F.3d 111, 114 (4th

Cir.1998) (en banc) (holding that the law cannot be clearly established in the Fourth

Circuit by cases in other circuits).

      Further, even the out of circuit cases cited by Plaintiff are inapposite. There is

a significant distinction between recording a law enforcement encounter and posting

it online after the fact (which Plaintiff was informed was permissible) and live-

streaming in real time, which poses legitimate concerns for officer safety. None of the

cases relied on by Plaintiff involve live-streaming. The U.S. Supreme Court has held

numerous times in recent years that “clearly established law” should not be defined

“at a high level of generality.” See e.g., White v. Pauly, 137 S. Ct. 548, 552 (2017);

Kisela v. Hughes, 138 S. Ct. 1148 (2018); City of Escondido, Cal. v. Emmons, 139 S.

Ct. 500, 503 (2019). Although “this Court's caselaw does not require a case directly

on point for a right to be clearly established, existing precedent must have placed the

statutory or constitutional question beyond debate.” Kisela v. Hughes, 138 S. Ct.

1148, 1152, 200 L. Ed. 2d 449 (2018) (citing White, 580 U.S., at ––––, 137 S.Ct., at

551. “In other words, immunity protects all but the plainly incompetent or those who

knowingly violate the law.” Id. Plaintiff’s attempts to rely on out of circuit cases on

the right to record law enforcement to clearly establish the right to live-stream law

enforcement encounters in the Fourth Circuit is unavailing.




          Case 4:19-cv-00157-D Document 20 Filed 03/09/20 Page 6 of 8
      Plaintiff’s argument would require this court to ignore both Fourth Circuit

precedent (stating that other jurisdictions cannot clearly establish laws in the Fourth

Circuit) and the United States Supreme Court (by defining the right broadly as a

right to “record” rather than the more specific right to “live-stream”). As set forth

above, Officer Helms did not violate any clearly established rights of the Plaintiff,

and is therefore entitled to qualified immunity to the claims brought against him in

his individual capacity.

                                   CONCLUSION

      For the reasons stated above, as well as the reasons previously set forth in

Defendants’ prior briefing, Defendants respectfully contend that their Partial Motion

to Dismiss should be GRANTED.


      This the 9th day of March, 2020.


                                         /s/ Dan M. Hartzog Jr.
                                         Dan M. Hartzog Jr.
                                         N.C. State Bar No. 35330
                                         Email: dhartzogjr@hartzoglawgroup.com
                                         Katherine Barber-Jones
                                         N.C. State Bar. No. 44197
                                         Email: kbarber-jones@hartzoglawgroup.com
                                         HARTZOG LAW GROUP LLP
                                         1903 N. Harrison Avenue, Suite 200
                                         Cary, North Carolina 27513
                                         Telephone: (919) 670-0338
                                         Facsimile: (919) 714-4635
                                         Attorneys for Defendants




          Case 4:19-cv-00157-D Document 20 Filed 03/09/20 Page 7 of 8
                          CERTIFICATE OF SERVICE

      I hereby certify that on March 9, 2020, I electronically filed the foregoing with

the Clerk of Court using the CM/ECF system, which will send electronic notification

to all registered CM/ECF participants.

      This the 9th day of March, 2020.

                                  /s/ Dan M. Hartzog Jr.
                                  DAN M. HARTZOG, JR.
                                  N.C. State Bar No. 35330
                                  E-mail: dhartzogjr@hartzoglawgroup.com
                                  KATHERINE BARBER-JONES
                                  N.C. State Bar No. 44197
                                  E-mail: kbarber-jones@hartzoglawgroup.com
                                  1903 N. Harrison Avenue, Suite 200
                                  Cary, North Carolina 27513
                                  Telephone: (919) 670-0338
                                  Facsimile: (919) 714-4635
                                  Attorneys for Defendants




         Case 4:19-cv-00157-D Document 20 Filed 03/09/20 Page 8 of 8
